PER CURIAM.
The petition for writ of certiorari before this court seeks review of an order denying a motion to consolidate two eases below.
The petition for writ of certiorari is dismissed because this court does not have jurisdiction. The petition was filed more than thirty days after the entry of the order denying consolidation. A motion for rehearing directed to an interlocutory order is unauthorized and does not toll the time for the filing of a petition for certiorari. Shelnutt v. Citrus County, 660 So.2d 393 (Fla. 5th DCA 1995); Coldwell Banker Commercial v. Wightman, 649 So.2d 346 (Fla. 5th DCA 1995).
PETITION DISMISSED.
GRIFFIN, THOMPSON and ANTOON, JJ., concur.